Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed January 22, 2021 has been entered and made of record.  Claims 1-2, 4-6, and 8-10 have been amended; and claim 7 has been cancelled. Claims 1-6, and 8-10 are pending in this application.
In view of applicant’s amendment, the rejection of claim 10 under 35 U.S.C 101, has been withdrawn.

Response to Arguments
Applicant's arguments filed January 22, 2021 have been fully considered but they are not persuasive. 
Applicants asserted that Kaneda et al. discloses a feature value for line-of-sight estimation that is varied dependent on face direction. Son et al. discloses a plurality of face images in different face directions are used for learning by a line-of-sight estimator. Ackerman et al. discloses tracking an eye gaze of two eyes to determine a point at which the user is focusing, such as accessing a depth image having depth values, and determines a point in the depth image that corresponds to the vector. However, none of the references disclose or suggest “wherein the plurality of estimators learn based on face images that are different in the condition from one another.”

For the reasons stated above, the rejection of claim 1 is proper, and it is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al , (US-PGPUB 2014/0016871) in view of Kaneda et al, (US-PGPUB 2012/0189160)

In regards to claim 1, Son discloses a gaze estimation device, comprising: 
at least one memory, (130 in Fig. 1) storing instructions; and at least one 
processor, (160 in Fig. 1), configured to execute the instructions to perform:
estimating a gaze of a face included in a face image with a plurality of 
estimators, (Par. 0097-0098, the controller 160 may detect the face gaze direction from the user image based on the face-learning, using an eye gazing at a lower side and an eye gazing at the front side, “plurality of estimators”); and 
determining a gaze of the face, based on first condition information including a condition relating to capture of the face image, (Par. 0097, the controller 160 may detect the face gaze direction from the user image based on the face-learning through facial images facing at various angles, [i.e., first condition relating to capture of the face image]); 
wherein the plurality of estimators are learned based on face images different in the condition from one another, (Par. 0097-0098, an eye gazing at a lower side and an eye gazing at the front side, “plurality of gazes or plurality of estimators” are learned using facial images facing at various angles, “face images different in the condition from one another”).
Son et al does not expressly disclose determining a gaze of the face, based on a plurality of pieces of second condition information each including the condition associated with one of the plurality of estimators, and the estimated plurality of gazes; wherein the 
However, Kaneda discloses the estimating line of sight at S1013 (Fig. 2), [i.e., determining a gaze of the face], using the generated line of sight features amount at S1012, [i.e., plurality of pieces of second condition information], that are generated using the feature amount corresponding to the face direction, obtained in step S1008, and the feature amounts of the right eye and the left eye, obtained in step S1011, [i.e., the face direction implicitly comprises an angle, which represents the condition associated with one of the plurality of estimators], (see at least: Par. 0077-0078). Kaneda further discloses the estimating a line of sight of the face based on the first line-of-sight and the second line-of-sight, [i.e., estimating line of sight based on plurality of gazes, where the plurality of gazes, (estimators) are learned based on plurality of face images captured by the imaging device)
Son et al and Kaneda are combinable because they are both concerned with light of sight determination. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Son et al, to use the S1030, S3011, S3012, as though by Kaneda, in order to generate the gaze of the face using the feature amount corresponding to the face direction, and the feature amounts of the right eye and the left eye, (Par. 0077); and the first line-of-sight and the second line-of-sight, (Kaneda, Par. 0094).

The following prior art of record, discloses also learning plurality of estimators  
using face images which are captured in a plurality of imaging conditions that are different from each other
Hou et al, (CN 109492514) , (see at least: Par. 0082-0083, using a face multi-
angle acquisition angle camera and a light source position camera, for respectively collecting face images of various angles and eye images taken at the corresponding gaze position of the eye, [i.e., using face images which are captured in a plurality of imaging conditions that are different from each other to implicitly estimating plurality of line of sights for each one of face images of various angles)

US Patent 10,846,877, (see at least: Figs. 1, 2, and 3, and col. 2, line 38 
through col. 3, line 65)  

JP 2003-256804, (see at least: Abstract, and Par. 0024-0050)

In regards to claim 3, the combine teaching Son and Kaneda discloses the limitations of the claim 1.
Furthermore, Son et al discloses wherein the condition includes a range of a gaze to be estimated, (Son et al, see at least: Par. 0097, determine whether the detected facial image gazes at a front side, a left side, a right side, an upper side, a lower side, or a diagonal side (a top-left side, a top-right side, a bottom-left side, or a bottom-right side, [i.e., the condition includes a range of a gaze to be estimated]).

In regards to claim 8, the combine teaching Son and Kaneda discloses the limitations of the claim 1.

acquiring the face image, (Son, Fig. 3, S310-S320, and Par. 0069-0070); 
acquiring the first condition information, (Son, Par. 0097, acquiring face-learning through facial images facing at various angles, [i.e., first condition information]);  
extraction unit  extracting a peripheral region of an eye from the acquired face image, (Son, Fig. 3, S330 , and Par. 0070, extracting eye region  from the user image); 
Further, in the other hand, Kaneda discloses output unit outputting gaze information indicating a gaze determined by the determination unit, (Kaneda, see at least: Par. 0094, output values from the first line-of-sight estimation unit 3500 and the second line-of-sight estimation unit 3600 may indicate the direction of the first line-of-sight and the direction of the second line-of-sight); 
wherein the estimation unit  estimates a gaze of the face by use of the region in the face image, (Kaneda, see at least: Fig. 2, S1001, detecting face; and S1013, estimating line of sight based on detected face at S1001).

Regarding claim 9, claim 9 recites substantially similar limitations as set forth in claim 1. As such, claim 9, is rejected for at least similar rational.
The Examiner further acknowledged the additional following limitation: “a gaze estimation method”. However, Son discloses the “gaze estimation method”, (Son, see at least: Fig. 3).

Regarding claim 10, claim 10 recites substantially similar limitations as set forth in claim 1. As such, claim 10, is rejected for at least similar rational.
The Examiner further acknowledged the additional following limitation: “a computer-readable program recording medium recording a program which causes a computer to execute”. However, Son discloses the “computer-readable program recording medium recording a program which causes a computer”, (Son, Par. 0061)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al , and Kaneda et al, as applied to claim 1; and further in view of Ackerman et al, (US-PGPUB 20150003819).
The combine teaching Son and Kaneda as whole discloses the limitations of the claim 1.
The combine teaching Son and Kaneda as whole does not expressly disclose wherein the condition includes an imaging condition by imaging device.
However, Ackerman discloses tracking an eye gaze of two eyes to determine a point at which the user is focusing, such that accessing a depth image having depth values, and determines a point in the depth image that corresponds to the vector. This point could be an object that the user is gazing at, [i.e., the depth values correspond to an imaging condition by imaging unit], (Par. 0031)
Son and Kaneda and Ackerman are combinable because they are all concerned with face gaze detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Son and Kaneda, to access the depth 

The following prior art of record, discloses also wherein the condition includes 
an imaging condition by imaging device 

Hou et al, (CN 109492514) , (see at least: Par. 0082-0083, using a face multi-
angle acquisition angle camera and a light source position camera, [i.e., an imaging condition by imaging device], for respectively collecting face images of various angles and eye images taken at the corresponding gaze position of the eye)

US Patent 10,846,877, (see at least: Figs. 1, 2, and 3, and see at least: Figs. 
1, 2, and 3, and col. 2, line 61 through col. 3, line 16)  

JP 2003-256804, (see at least: Abstract, and Par. 0024-0050)

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 4, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the determination unit executes weighted calculation conforming to a weight determined for each of a plurality of gazes estimated by the plurality of estimators, and determined depending on the second condition information associated with the estimator and the first condition information”.
The relevant prior art of record, Son et al discloses the estimating plurality of 
gazes by the plurality of estimators, (Par. 0097, the controller 160 performs face-leaning through facial images facing at various angles, and may detect the angle of the face or the face gaze direction from the user image based on the face-learning, [i.e., plurality of gazes being estimated using the plurality of estimators leaning through facial images facing at various angles]; but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).

Regarding claims 5-7, claim 5-7 are in condition for allowance based on their dependency from claim 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 





/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            03/11/2021